          Case 1:21-cv-00045-UNA Document 3 Filed 01/12/21 Page 1 of 2

                                                                                       FILED
                                                                                          1/12/2021
                             UNITED STATES DISTRICT COURT
                                                                                  Clerk, U.S. District & Bankruptcy
                             FOR THE DISTRICT OF COLUMBIA                         Court for the District of Columbia


IBRAHIM ALY,                                   )
                                               )
               Plaintiff,                      )
                                               )              Civil Action No. 21-45 (UNA)
                                               )
                                               )
DISTRICT OF COLUMBIA,                          )
                                               )
                Defendant.                     )


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of Plaintiff’s Complaint For

Interpleader And Declaratory Relief, ECF No. 1, and application to proceed in forma pauperis,

ECF No. 2. The Court will grant the in forma pauperis application and dismiss the case because

the complaint fails to meet the minimal pleading requirements of Rule 8(a) of the Federal Rules

of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer, mount an

adequate defense, and determine whether the doctrine of res judicata applies. Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). It also assists the Court in determining whether it

has jurisdiction over the subject matter.

                                                   1
          Case 1:21-cv-00045-UNA Document 3 Filed 01/12/21 Page 2 of 2




       Plaintiff, a resident of the District of Columbia, has filed a cryptically worded form

pleading and 249 pages of exhibits. A complaint, such as this, that is “rambling, disjointed,

incoherent, or full of irrelevant and confusing material will patently fail [Rule 8(a)’s] standard,”

as will “a complaint that contains an untidy assortment of claims that are neither plainly nor

concisely stated[.]” Jiggetts v. District of Columbia, 319 F.R.D. 408, 413 (D.D.C. 2017), aff'd

sub nom. Cooper v. District of Columbia, No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1,

2017) (internal quotation marks and citations omitted). Therefore, this case will be dismissed. A

separate order accompanies this Memorandum Opinion.




                                                _________/s/_______________
                                                TANYA S. CHUTKAN
Date: January 12, 2021                          United States District Judge




                                                  2
